                                  UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

                                                        CONSOLIDATED CASES

NUETERRA CAPITAL ADVISORS, LLC, et al.,

                                      Plaintiffs,

v.                                                            Case No. 17-2501-HLT

AMY LEIKER, et al.,

                                      Defendants.

______________________________________________

AMY LEIKER,

                                                              Case No. 17-2703-HLT
                                      Plaintiff,

v.

NUETERRA CAPITAL ADVISORS, LLC, et al.,

                                      Defendants.


                          SECOND AMENDED SCHEDULING ORDER

         The parties have filed a joint motion (ECF No. 62) to amend the scheduling order

entered in these consolidated cases (ECF Nos. 29, 50). For good cause shown, the motion

is granted, but with modifications to the proposed deadlines to account for the court’s

scheduling preferences. The scheduling order is amended as follows:


                                                    1
O:\SchedulingOrders\17-2501-HLT-ASO-62.docx
         a)        All discovery shall be commenced or served in time to be completed by

March 22, 2019.

         b)        The final pretrial conference is rescheduled from January 23, 2019, to April

15, 2019, at 9:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than April 4, 2019, defendant shall submit the parties= proposed

pretrial        order        as        an     attachment   to    an      e-mail      directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court=s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

         c)        The deadline for filing all other potentially dispositive motions is May 10,

2019.

         d)        The deadline for motions challenging admissibility of expert testimony will

be reset in the pretrial order.

         e)        At the direction of the presiding U.S. District Judge, the case is reset for trial

on a trial calendar that will begin on November 4, 2019, at 9:00 a.m.




                                                      2
O:\SchedulingOrders\17-2501-HLT-ASO-62.docx
         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated January 3, 2019, at Kansas City, Kansas.



                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




                                              3
O:\SchedulingOrders\17-2501-HLT-ASO-62.docx
